
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6



VALMONT INDUSTRIES, INC.
RESTRICTED STOCK AGREEMENT


        AGREEMENT entered into effective DATE ("Grant Date") by and between
Valmont Industries, Inc., a Delaware corporation ("Company") and NAME, an
employee of the Company ("Employee").

        1.    Award.

        (a)    Shares:    Pursuant to the Valmont 2002 Stock Plan ("Plan"), ####
shares (the "Restricted Shares") of the Company's common stock, par value One
Dollar per share ("Stock"), shall be issued as hereinafter provided in
Employee's name subject to certain restrictions thereon.

        (b)    Plan Incorporated:    Employee acknowledges receipt of a copy of
the Plan, and agrees that this award of Restricted Shares shall be subject to
all of the terms and conditions set forth in the Plan, including future
amendments thereto, if any, pursuant to the terms thereof, which Plan is
incorporated herein by reference as part of this Agreement.

        2.    Dividends and Voting Rights.    The Employee shall be entitled to
receive any dividends paid with respect to the Restricted Shares that become
payable; provided, however, that no dividends shall be payable to or for the
benefit of the Employee for the Restricted Shares with respect to the record
dates occurring prior to the Grant Date, or with respect to record dates
occurring on or after the date, if any, on which the Employee has forfeited the
Restricted Shares. The Employee shall be entitled to vote the Restricted Shares
to the same extent as would have been applicable to the Employee if the Employee
was then vested in the shares; provided, however, that the Employee shall not be
entitled to vote the shares with respect to record dates for such voting rights
arising prior to the Grant Date, or with respect to record dates occurring on or
after the date, if any, on which the Employee has forfeited the Restricted
Shares.

        3.    Restricted Shares.    Employee hereby accepts the Restricted
Shares when issued and agrees with respect thereto as follows:

        (a)    Forfeiture Restrictions:    The Restricted Shares may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of to the extent then subject to the Forfeiture
Restrictions (as hereinafter defined), and in the event of termination of
Employee's employment with the Company or employing subsidiary for any reason
other than those described below, Employee shall, for no consideration, forfeit
to the Company all Restricted Shares to the extent then subject to the
Forfeiture Restrictions. The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment are herein referred to as "Forfeiture Restrictions." The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares. Notwithstanding the foregoing, the Forfeiture Restrictions
shall lapse as to all of the Restricted Shares on the earlier of (i) the
occurrence of a Change of Control (as such term is defined in the Plan),
(ii) the date of Employee's employment with the Company as terminated by reason
of death, total disability (as determined by the Compensation Committee of the
Board of Directors of the Company (the "Committee") using the definition of
total disability of the Company's long term disability plan), or normal
retirement on or after age sixty-two, or (iii) the Employee's involuntary
termination from the Company prior to age sixty-two without cause. For purposes
of this Agreement, "Cause" shall include the Employee's (i) indictment,
conviction, or plea of guilty or nolo contendere to a misdemeanor involving
moral turpitude or a felony or (ii) breach of duties to the Company which cause
material financial loss to the Company, which is not cured within ten days
following receipt by Employee of written notice from the Board of Directors.

        (b)    Certificates:    A certificate evidencing the Restricted Shares
shall be issued by the Company in Employee's name, or at the option of the
Company, in the name of a nominee of the

--------------------------------------------------------------------------------






Company, pursuant to which Employee shall have voting rights and shall be
entitled to receive all dividends as described in Paragraph 2 of this Agreement.
The certificate shall bear a legend evidencing the nature of the Restricted
Shares, and the Company may cause the certificate to be delivered upon issuance
to the Secretary of the Company or to such other depository as may be designated
by the Company as a depository for safekeeping until the forfeiture occurs or
the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Award. Upon the lapse of the Forfeiture Restrictions without forfeiture and
Employee's delivery to the Company of the Restricted Shares, the Company shall
cause a new certificate or certificates to be issued without legend in the name
of Employee for the shares upon which Forfeiture Restrictions lapsed.
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Stock (whether subject to the restrictions or unrestricted) may
be postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law or regulation applicable to the issuance or delivery of such shares. The
Company shall not be obligated to issue or deliver any shares of Stock if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or any regulation of any governmental authority or any national
securities exchange.

        4.    Withholding of Tax.    To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restriction results in income
to Employee for federal or state income tax purposes, Employee shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money or shares of unrestricted Stock as the Company may require to
meet its withholding obligation under applicable tax laws or regulations, and if
Employee fails to do so, the Company is authorized to withhold from any cash or
Stock remuneration then or thereafter payable to Employee any tax required to be
withheld by reason of such resulting compensation income.

        5.    Reimbursement.    In the event that (i) the Company is required to
restate and submit to the Securities and Exchange Commission a restatement of
its audited financial statements for a fiscal year after fiscal 2006 due to
material noncompliance with any financial reporting requirement and
(ii) Employee engaged in fraud or intentional misconduct that caused or
contributed to the need for the restatement, as determined by the Board of
Directors, the Company, in an appropriate case as determined by the Board of
Directors, shall be entitled to (i) cancel and forfeit any Restricted Shares
and/or (ii) require Employee to return to the Company the value of such
Restricted Shares (valued as of the date of the lapse of Forfeiture Restrictions
with respect thereto), in whole or part, and return of all dividends paid
thereon, [include the following additional provision in CEO, CFO and Group
President agreements: "; provided further, however, that the Board of Directors
may apply this right of reimbursement in all cases to the Chief Executive
Officer, Chief Financial Officer, and Group President (if the conduct occurred
in the Group) if an employee of the Company engaged in fraud or intentional
misconduct as described above"]. The rights of reimbursement of the Company
shall be in addition to any other right of reimbursement provided by law.

        6.    Administration.    The authority to manage and control the
operation and administration of this Agreement shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement is final and binding.

        7.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.

        8.    Governing Law.    This agreement shall be governed by, and
construed in accordance with, the laws of the State of Nebraska.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and Employee has executed this
Agreement, effective as of the Grant Date.

VALMONT INDUSTRIES, INC.    
By:
 
 
 
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Mogens Bay, Chairman and Chief   Employee     Executive Officer    
 
 


--------------------------------------------------------------------------------

Date
 


--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



VALMONT INDUSTRIES, INC. RESTRICTED STOCK AGREEMENT
